13-4703
    Zhang v. Lynch
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A200 922 480
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of August, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JOHN M. WALKER, JR.,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    FULI ZHANG,
             Petitioner,

                     v.                                    13-4703
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Todd L. Platek, Flushing, N.Y.

    FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
                                   General; Margaret Kuehne Taylor,
                                   Senior Litigation Counsel; Jacob A.
                                   Bashyrov, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Fuli Zhang, a native and citizen of the People’s

Republic of China, seeks review of a November 14, 2013,

decision of the BIA affirming the March 13, 2012, decision

of an Immigration Judge (“IJ”), denying asylum, withholding

of removal, and relief pursuant to the Convention Against

Torture (“CAT”).    In re Fuli Zhang, No. A200 922 480 (B.I.A.

Nov. 14, 2013), aff’g No. A200 922 480 (Immig. Ct. N.Y. City

Mar. 13, 2012).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have reviewed the decisions of the IJ and the BIA

“for the sake of completeness.”    Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).    The

applicable standards of review are well established.       See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).

    “While consistent, detailed, and credible testimony may

be sufficient to carry the alien’s burden, evidence

corroborating his story, or an explanation for its absence,

may be required where it would reasonably be expected.”


                               2
Diallo v. INS, 232 F.3d 279, 285 (2d Cir. 2000); see

8 U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C. § 1231(b)(3)(C).

Before denying a claim solely based on an applicant’s

failure to provide corroborating evidence, the IJ must,

either in her decision or otherwise in the record: (1)

identify the specific pieces of missing, relevant

documentation and explain why the documentation was

reasonably available; (2) provide the petitioner an

opportunity to explain the omission; and (3) assess any

explanation given.      Chuilu Liu v. Holder, 575 F.3d 193, 198

(2d Cir. 2009).     However, “the alien bears the ultimate

burden of introducing such evidence without prompting from

the IJ.”   Id.    Here, the agency reasonably determined that

Zhang failed to adequately corroborate his claim.

    First, the IJ reasonably gave diminished weight to an

unsworn letter prepared by Zhang’s wife for his case.        See

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

Cir. 2006).      Further, the IJ reasonably considered Zhang’s

failure to produce corroborating statements from his fellow

protesters, who numbered more than fifty and who had been

his neighbors from his birth in 1970 to 2005.      The agency

was also not compelled to credit Zhang’s conflicting and



                                 3
speculative explanations as to why he could not obtain this

evidence.   See Chuilu Liu, 575 F.3d at 197-99.

    The IJ also reasonably considered Zhang’s failure to

produce a letter from the neighbor who photographed him

holding a banner allegedly at a protest.   As the IJ

observed, Zhang’s explanation that he lost contact with the

photographer conflicted with his statement that the

photographer loaded the photographs onto a website and then

sent Zhang a link to that website.   Moreover, the IJ did not

err in giving the photographs little weight because,

although they showed protestors holding banners, the banners

were not translated into English.    See Xiao Ji Chen, 471
F.3d at 342.   Similarly, although Zhang submitted

photographs of a demolished area, the IJ reasonably noted

that he was not sure if the photographed area included the

location of his former house and he did not have any

photographs of the house before its demolition.

    Further, the IJ reasonably considered Zhang’s failure

to offer any corroborating evidence to support his assertion

that he currently suffers from arthritis as a result of the

beating he sustained.   Although Zhang submitted evidence

that he went to the hospital in China for a soft tissue

injury to his leg, the agency did not err in determining

                              4
that Zhang failed to offer reasonably available

corroborating evidence to support his assertion that he

continues to suffer medical problems in the United States.

See Chuilu Liu, 575 F.3d at 197-99.

    Accordingly, a reasonable fact-finder would not be

compelled to conclude that Zhang satisfied his burden of

providing reasonably available evidence to corroborate his

claim of past persecution and a fear of future harm arising

out of that incident.   See id., at 196-99.   Therefore, the

agency did not err in denying Zhang asylum and withholding

of removal, see id.; see also Paul v. Gonzales, 444 F.3d
148, 155-57 (2d Cir. 2006), and we decline to address the

agency’s alternative grounds for denying those forms of

relief.   Zhang also advances no specific challenge to the

agency’s denial of CAT relief.    See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 542 n.1 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5